DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector connecting the sheath and the cap of claim 10 and integrated toggle of claim 19 must be shown or the feature(s) canceled from the claim(s).  If the connector of claim 10 is in the drawings, it should have a reference character in the drawings and in the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:  
Regarding claim 1, applicant claims “a decorative sleeve” in the preamble, yet in the body of the claims, both a decorative sleeve and a soft-packaging are claimed.  For the purposes of examination the “soft-packaging product” is understood to be positively claimed even though the preamble only refers to the decorative sleeve.
Regarding claim 1, the language “a second distal end” is unique.  Typically there is a distal end and a proximal end, or just a first end and a second end.  
Regarding claim 1, the language, “wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product.”  Does applicant intend  to claim that the opening is over the edge or rather that the side walls that form the opening are configured to extend over an edge of the body as seen in fig. 4D of the instant application? If just the opening is intended, no part of the side wall is required to extend over the soft-packaging as seen in Fig. 4D.
Appropriate correction is required.

Claim Interpretation
Regarding the term “decorative,” decorative is in the eye of the beholder, a solid color and even a smooth surface with no texture can be “decorative.”  For the purposes of examination, decorative is considered to be a broad term.
While the combination of the decorative sleeve and soft-packaging product is claimed, applicant does not positively claim that the soft-packaging product is in the sleeve.  The majority of the claims directed to structure, are functional.  For example, “the receiving opening is configured to extend over an edge of the body of the soft-packaging product” is interpreted as meaning, at any point or in any orientation, the receiving opening can be over an edge of the soft-packaging product.  It seems that applicant intends the limitation to be when the soft-packaging product is fully inserted into the sheath and at a full length, not at all rolled up, the receiving opening is configured to extend over an edge of the body.  However, the claim does not currently claim any specific orientation or relationship between the body of the packaging and the sheath, the two can be side by side.
Applicant claims “the receiving opening remains open.”  When does the receiving opening remain open?  For the purposes of examination, the claim limitation is interpreted to mean that the opening remains open for some time period but not necessarily indefinitely.  The opening is not indefinitely open since applicant later claims that the opening is closed with a cap in claim 10.

Regarding claim 19, For the purposes of examination the term “integrated” is understood to mean that the toggle is somehow connected to the body of the sheath.  Often “integrated” means that two parts are formed as a single piece yet applicant does not appear to have invented a toggle that is integrally formed as a unitary piece with the remainder of the decorative sleeve.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1, 5 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Centrangolo (US 6135322).
Regarding claim 1, Cetrangolo discloses, in combination:
a decorative sleeve 12 containing indicia (the sleeve is transparent, a transparent sleeve is considered to meet the limitation of “decorative” but in addition,) comprising: 
a receiving opening at 26, fig. 3; 
a sheath; and 
a decorative feature located on the sheath (pictures or indicia, the sleeve includes an interior panel for displaying pictures and indicia, col. 1: 9-15); and
a soft-packaging product (collapsible tube 49, col. 2: 61-end), comprising: 
a body (fig. 11), a dispensing opening (under the cap), a product cap (toothpaste tube cap 52, col. 2: 29) configured to at least partially cover the dispensing opening, fig. 11, wherein the product cap is configured to be removably received by the dispensing opening, and a product (toothpaste); 
wherein the receiving opening (at 26) is located at a first distal end of the sheath, fig. 3, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed, (at 14, fig. 3 and 11), wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath, fig. 11, col. 1: 42-47, col. 2: 61-end, 
wherein the receiving opening remains open, fig. 11,
wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (when the soft-packaging product is held with the dispensing opening pointed upwardly, the receiving opening is over the bottom edge of the tube of toothpaste; alternatively, if the toothpaste tube is partially used, the tube is capable of fitting more fully within the sheath such that the dispensing opening can protrude beyond the receiving opening yet the receiving opening extend over an edge of the body, where a widest edge of a taper portion of a neck of the soft-packaging body is below the receiving opening), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath, fig. 11.

Regarding claim 5, Centrangolo further discloses a venting hole at 22, fig. 3.  The venting hole is capable of allowing drainage for eliminating water.

Regarding claim 16, the sheath of Centrangolo is made of transparent polymers, col. 3: 5-15 and are capable of being washed (cleaned with soap and water or some similar method of cleaning). 

Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Seelman (US 2076048).
Regarding claim 1, protective covers for tubes, such as toothpaste tubes or similar tubes have been long-known in the art.  For example,
Seelman discloses, in combination:
a sleeve (tube carton 18) comprising: 
a receiving opening (the opening opposite fold 20 when two sides of the sleeve are folded together, fig. 1; 
a sheath (formed by sides at 19); and 
a decorative feature (a decorative feature is in the eye of the beholder, the sides of the sheath have folds at 21, fig. 3 and 6, that can be considered stylistically decorative) located on the sheath; and
a soft-packaging product 15 comprising: 
a body at 15, a product cap 16 and a dispensing opening under the cap, not shown, wherein the product cap is configured to be removably received by the dispensing opening, and a product (within the body); 
wherein the receiving opening is located at a first distal end of the sheath, fig. 1 and 2, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed (fold 20 is a closed bottom), 
wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath (a person can insert and remove the tube through the receiving opening), wherein the receiving opening remains open, fig. 1, wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (the opening is over the edge where a tapered neck portion at 15, fig. 2, meets the body of the tube), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath, fig. 1 and 2.

Regarding claim 2, Seelman further teaches a secondary opening located at a long side of the sheath (open space on the sides formed when the panel wall members 19 are folded together).

Regarding claim 3, the folded portion at 21 is the same color of the sleeve, which is not transparent and must have some color.

Claim(s) 1 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Howe (US 4753006).
Regarding claim 1, Howe discloses, in combination:
a decorative sleeve comprising: 
a receiving opening (at 38, fig. 3); 
a sheath at 20, fig. 3; and 
a decorative feature (notches at 74 and 72)located on the sheath; and
a soft-packaging product 80 comprising: 
a body at 80, a dispensing opening at 86, a product cap (not shown) configured to at least partially cover the dispensing opening (col. 5: 40-45), wherein the product cap is configured to be removably received by the dispensing opening, and a product at 88; 
wherein the receiving opening is located at a first distal end of the sheath, fig. 3, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed (at the neck of the razor), wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath (because the tube is flexible, it can be pushed into the receiving opening and removed from the receiving opening), wherein the receiving opening remains open, wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (as seen in fig. 3, the extending lip 36 that forms the receiving opening, extends over an edge of the body of the packaging), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening, (fig. 3, the receiving opening is the opening formed by lip 36, the dispensing opening extends beyond the lip) such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath (as seen in fig. 3, there is enough space around the dispensing opening for a cap to be put on while the packaging is in the sheath).

Regarding claim 10, Howe further discloses a connector (hinge 52) and a sheath cap 50, wherein the sheath cap is configured to at least partially cover the receiving opening, col. 4: 10-20, wherein the sheath cap is attached to the connector and the connector is attached to the first distal end, and wherein the sheath cap remains attached to the connector and the connector remains attached to the first distal end when the sheath cap does not at least partially cover the receiving opening, fig. 3.

Claim(s) 1, 2, 4, 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by de Laforcade (US 5890625).
Regarding claim 1, de Laforcade discloses, in combination:
a sleeve, that a person may behold to be “decorative” comprising: 
a receiving opening (the opening is between the two edges of plates 2 and 8 that are opposite hinge 15);
a sheath (formed by plates 2 and 8); and 
a decorative feature located on the sheath (the rounded portion at 6, fig. 4A may be considered “decorative”; and
a soft-packaging product 20 comprising: 
a body (at 20, fig. 3B), a dispensing opening (within cap at 23), a product cap 23 configured to at least partially cover the dispensing opening, wherein the product cap is configured to be removably received by the dispensing opening, and a product (material within the body of the package 20); 
wherein the receiving opening is located at a first distal end of the sheath, 4A and 4B, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed (folded portion 15 is not open), wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath (when both plates are folded toward each other, a tube can be inserted within the opening at the end of the two plates), wherein the receiving opening remains open, wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (fig. 4A and 4B show the opening below and end of the body, but the receiving opening is capable of extending over (above) an upper edge of the body of the soft-packaging product if the soft packaging product is pushed further toward the folded hinge 15 of the plates of the sheath), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening, fig. 4A and 4B such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath.

Regarding claim 2, de Laforcade further discloses a secondary opening located at a long side of the sheath (open space on the sides of the plates 2 and 8).

Regarding claim 4, de Laforcade further discloses hooks 12, 13, located proximate to the secondary opening, fig. 1, 4A and 4B, wherein the fitting mechanism secures the decorative sleeve around the soft-packaging product, col. 4: 44-48.

Regarding claim 16, de Laforcade further discloses that the sleeve is made from molded thermoplastic materials, col. 3: 61-62, which is a material that is capable of being washed. 

Claim Rejections - 35 USC § 103
Claim 1- 3, 5, 6, 12, 13, 16, 18, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houldsworth (US 2638250).
Regarding claim 1, Houldsworth discloses, in combination:
a decorative sleeve 10 comprising: 
a receiving opening 26, fig. 1; 
a sheath at 16; and 
a decorative feature at 40 located on the sheath; and
a soft-packaging product (“dispensing tube” and “a tube of the conventional type of toothpaste” col. 1: 2-5)comprising: 
a body (tube portion), a dispensing opening (where the toothpaste comes out), a product cap at 42 configured to at least partially cover the dispensing opening, and a product (toothpaste); 
wherein the receiving opening is located at a first distal end of the sheath, fig. 1, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed at 24, wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath, col. 3: 15-25, wherein the receiving opening remains open (fig. 1, the opening remains open when the tube is within the sleeve), wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (the opening at 26 is above the edge where the tube tapers toward the dispensing opening), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath, fig. 1.
Houldsworth does not teach that the product cap is configured to be removably received by the dispensing opening, rather the cap appears to be permanently attached. 
However removable screw-on threaded caps for toothpaste tubes are well known in the art.  With this in mind, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cap of Houldsworth to be a threaded cap with the reasonable expectation of allowing toothpaste to stay within the tube when the cap is closed and allowing toothpaste to be dispensed from the tube when the cap is removed.  In addition substituting a threaded cap for the cap taught by Houldsworth would allow toothpaste to be dispensed without having to continuously engage the cap.

Regarding claim 2, Houldsworth further discloses a second opening at 20 located at a long side of the sheath, fig. 1.

Regarding claims 3, 6, 12 and 13, the sheath of Houldsworth, fig. 1, is shown as being opaque and therefore must have a color.  The sheath of Houldsworth further includes raised bosses 40 that may be considered “decorative” and are integral with the sheath (formed when the sheath itself is formed/molded) fig. 1.  In addition, the bosses at 40, fig. 1, create a textured surface on the sheath.

Regarding claim 5, Houldsworth further teaches holes at 20 that are capable of allowing a liquid or product to drain from within the sheath. 

Regarding claim 16, the material of the sleeve of Houldsworth is not made of paper or a material that will disintegrate when wet and is considered to be washable. 

Regarding claim 18, Houldsworth further discloses a squeeze toggle 14 configured to fit over the body, fig. 1.  Wherein the squeeze toggle is configured to allow a user to efficiently dispense the product.  The squeeze toggle is moved up the sleeve to allow a user assistance in dispensing the product within the tube, fig. 1.

Regarding claim 19, because the toggle of Houldsworth fits over the body and tongues 38 of the toggle, fig. 4, interact with the bosses 40 on the sleeve, the toggle and sleeve work together to allow the efficient dispensing.  With this in mind, the toggle of Houldsworth is considered to be integrated into the sheath. 

Claim 1, 7, 11, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuller (US 2564359) in view of Lafaver (US 2008/0179339).
Regarding claims 1, 7, 11, 16, 17, Fuller shows that it has been long known to provide a sheath 10 made from an elastic plastic for a flexible tube (“soft-packaging product”) such as a tube of tooth paste (col. 2: 47-end) for aesthetic purposes, col. 2: 5-15 that also protects the tube, col. 1: 45-end.  The enclosing sheath of Fuller maintains its shape after being squeezed, col. 2:35-37.  The tube taught by Fuller is permanently enclosed within the sheath (fig. 1 and 3 at 18 is closed with clips or a heat sealed cap 19, col. 3:55-60.  
In the art of protective sleeves, Lafaver teaches a sleeve made from silicone rubber with a closed bottom and an open side that allows a container to be slid through for insertion and removal [0006], fig. 4.  The opening of the sleeve conforms to the neck of the container and is stretchable to allow the opening to receive the body (claim 2).  The container of Lafaver has a closure (not numbered) that closes the opening in the neck of a container, fig. 1 and 2.
Lafaver further teaches that silicone rubber texture provides improved holding capability [0001] and the cover also allows patients to identify their container [0001].
Silicone is hydrophobic (does not absorb liquid) which helps prevent the growth of bacteria.  With this in mind, silicone is an inherently anti-microbial material.  
The difference between Lafaver and the instant application is that the container taught by Lafaver is an insulin bottle rather than a soft-packaging product.  
The difference between Fuller and the instant application is that the tube of Fuller is not inserted through a top opening of the sheath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the sheath of Lafaver (silicone, resilient, and re-useable where the sheath conforms to the container neck) with the teaching of Fuller who recognized a need to provide an aesthetic and protective cover for a soft-packaging tube in order to provide an aesthetically pleasing re-useable silicone sheath adapted for a toothpaste tube that also has anti-microbial properties and an improved gripping texture as taught by Lafaver. 

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelman or de Laforcade as applied to claim 1 above, and further in view of Tresenfeld (US 7661559).
Regarding claim 14, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach that the sheath comprises a metallic material.  Applicant has not disclosed that a metallic material provides an advantage, is used for a particular purpose, or solves a stated problem.  With this in mind, the metallic aspect of the material is understood as being an aesthetic choice.  Aesthetic design changes have no patentable significance, see MPEP 2144.04, Section I.  
Nevertheless, Tresenfeld teaches a tube holder 100, fig. 2, that is made from thin metallic stock, col. 6: 35-40.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of taught by Seelman or de Laforcade to be made from a metallic material since the selection of a known material for making a tube sheath for another known material is within the level of one of ordinary skill in the art, see MPEP 2144.07.

 Regarding claim 15, de Laforcade further disclose that the sheath comprises a plurality of foldable edges, at  film hinges 15 and 11.  
Regarding claim 15, Seelman also teaches a plurality of foldable edges at 20 and 21.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Based on the available prior art, examiner suggests applicant consider focusing the claim limitations toward the closure embodiment with straps seen in Fig. 6C and 6D in order to further prosecution.  However, no specific patentable limitations are apparent at this time. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichikawa et al. (US 5454483) reads on claim 1, see fig. 3-4B..
Beach (US 2084273), fig. 3-5
Dexter, Jr. (US 5673880), fig. 5 and 6.
Warden et al. (US 2014/0069888) teaches a silicone sheath with an opening that a container is inserted through and removed from at 5, fig. 1, and a side opening at 8 that is closed with a button at 14, fig. 8 and 9.
Regarding claim 1, Szczepanski (US 4020978) discloses, in combination, fig. 14-16:
a decorative sleeve (outer container 59) comprising: 
a receiving opening (open at top where the bag is inserted, fig. 15 and 16; 
a sheath; and 
a decorative feature located on the sheath (when used by children, a doll-like object functions as the outer container, col. 4: 67-end, col. 5: 1-5; and
a soft-packaging product 60 (inner container “tube of toothpaste,” col. 4:43-51 comprising: 
a body 61, a dispensing opening 67, a product cap 66 configured to at least partially cover the dispensing opening, wherein the product cap is configured to be removably received by the dispensing opening, and a product (within the body 61, example given is toothpaste, col. 4: 49-51); 
wherein the receiving opening is located at a first distal end of the sheath, fig. 15, and 
wherein a second distal end of the sheath opposite to the first distal end remains closed, fig. 15, wherein the receiving opening allows the soft-packaging product to be inserted into and removed from the sheath, fig. 15 and 16, (the inner container 60 is replaceable) col. 4: 42-45, wherein the receiving opening remains open, fig. 15 (even when ring 64 is on the container, the receiving opening is open because the opening within the retaining flange 65 is large and exposes the top of the soft-packaging product), wherein the receiving opening is configured to extend over an edge of the body of the soft- packaging product (the opening is over, i.e. above, a bottom edge of the soft-packaging product), and 
wherein the dispensing opening at least partially protrudes beyond the receiving opening such that the dispensing opening is able to receive the product cap when the body of the soft-packaging product is inside the sheath.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735